DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because it exceeds the 150 word limit. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The specification recites “the cooling which bent matches” on page 2, in the last paragraph under the “Effects of the Invention” section. It is unclear what is meant by this phrase.
The specification recites “the cooling which bent matches” on page 41, paragraph 7. It is unclear what is meant by this phrase.
Page 6, at paragraph 4, recites “DNN” but is presumed to mean “ANN”. 
Appropriate correction is required.
Claim Objections
Claims 1-13 and 15-16 are objected to because of the following informalities:
Claim 1, at lines 8-9, recites “the plurality of members” but should instead read --a plurality of members-- for proper antecedent basis.
Claims 2-13 are objected to as they depend from claim 1.
Claim 15, at line 2, recites “that is updated” but should instead read --that are updated--.
Claim 16, at line 4, recites “adjust” but should instead read --adjusting--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the claim recites the limitation "the other member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination 
	Regarding claim 10, the claim recites “the feedback of the member”. There is insufficient antecedent basis for this limitation as there is no explicit recitation of any feedback provided by a member. Furthermore, a plurality of members is claimed and thus it is unclear which member is being referred to by the phrase “the member”. For examination purposes the claim is presumed to describe feedback provided by the identified member. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,478,276) in view of Toyoshima (US 2017/0051937).
	As to claim 1, Lee teaches an air conditioner disposed in an indoor space (col. 1, lines 5-10), comprising:
	a compressor (col. 4, lines 1-2);
	a casing 100 comprising a suction hole 102 and a discharge hole 104 (Fig. 2);
	a fan motor 60 installed within the casing to blow air (col. 4, lines 5-11 and 63-64);

	a vane motor configured to operate the discharge vane 72/74 (col. 4, lines 25-30); and	
	a control unit 40 configured to operate the system and adjust temperature, air volume, and wind direction (col. 5, lines 40-45; col. 6, lines 25-35; col. 15, lines 10-15).
	Lee does not explicitly teach a sensor, memory, and processor configured in the manner as claimed. However, Toyoshima teaches a sensor 1 that includes a human detector 104 used to acquire data through which members are identified (paragraphs 43-45). Toyoshima also teaches storing a plurality of learning results corresponding to a plurality of members (paragraphs 42 and 45-46), and therefore inherently includes a memory. Additionally, Toyoshima teaches utilizing a computerized controller 5 (paragraph 37) and thus includes a processor. The controller 5 is configured to identity at least one member that is present in an indoor space among the plurality of members by using the data through which the members are identified (paragraph 44), to control the system by adjusting set values for air temperature and blown air conditions based on the learning result corresponding to the identified member in order to meet comfort preferences of the identified member (paragraphs 40-41), and to update the learning results by using feedback on the adjusted set value (paragraph 43; note that feedback is provided in the form of “changes in the preferences of the individuals, corrections in uncomfortableness, and other information”; paragraph 46). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Lee to include a sensor, memory, and processor configured to operate as .

Claims 2-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Toyoshima as applied above, and further in view of Okita (US 2019/0086110).
	As to claim 2, Lee, as modified, teaches recording user feedback to update a learning function for tailoring system operations for individual users (paragraphs 40-47), but is silent regarding any particular learning model. However Okita teaches that it is advantageous to utilize a reinforcement learning model to determine a correct action for thermostatic controllers to optimize comfort levels for individuals (paragraphs 289 and 307). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Lee to utilize a reinforcement learning model as taught by Okita because it would allow the system to more accurately estimate a desired comfort setting for each user of the system. 
	As to claim 3, Lee, as modified, teaches providing a state including current temperature, target temperature, and position of the identified member to the learning function (Toyoshima; paragraphs 32, 35, and 39-40), and Okita teaches adjusting the set value according to an action output by the reinforcement model on the basis of the state and training the model by using feedback on the adjusted value (Figs. 45-47).
	As to claim 4, Lee, as modified, teaches that the state further comprises a current time and action of the identified member (Toyoshima; paragraphs 42 and 45). 
As to claims 5-6, Lee, as modified, teaches adjusting learning parameters for each individual member (Toyoshima; paragraphs 40-46) and thus is considered to teach utilizing first and second reinforcement learning models as claimed.
	As to claims 7 and 9, Lee, as modified, teaches providing to the learning model a reward for positive feedback and a penalty for negative feedback, the negative feedback being an adjustment of a set value (Okita; paragraphs 289 and 332), but does not explicitly teach a proportional award/penalty as claimed. However, the examiner takes Official Notice that it is a well-known mathematical construct to utilize proportional adjustments and therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the operation of the system to provide a level of the reward/penalty that is proportional to the strength of the corresponding feedback in order to more precisely control the operation of the system to attain individual user comfort. 
	As to claim 8, Lee, as modified, does not explicitly teach adjust reward/penalty levels on the basis of a time taken to receive corresponding feedback. However, one of ordinary skill in the art would recognize that the longer a time period that passes before a user adjusts a thermostatic control of an environmental control system, the more comfortable the user was with the set parameters. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Lee to adjust reward/penalty levels based on time as claimed because it would allow the system to determine whether or not the user was primarily comfortable with the adjusted settings. 
As to claims 11-13, Lee, as modified, teaches determining the indoor space as a common space (Lee; col. 2, lines 55-57), but does not explicitly teach priority based control as claimed. However, the examiner takes Official Notice that it is well-known in the art to provide a hierarchy to prioritize demands of each of a plurality of users. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Lee to operate in the manner as claimed because it would allow for the system to meet the comfort demands of whichever user is designated as the highest priority occupant.
	 As to claims 14-20, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus of Lee.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Toyoshima as applied above, and further in view of Kozloski (US 2018/0315327).
	As to claim 10, Lee, as modified and discussed above, teaches training a reinforcement model by using member feedback, but does not explicitly teach cloud-based pre-training of the model as claimed. However, Kozloski teaches that it is known to utilize a cloud environment for a reinforcement learning system to interact with a plurality of users (paragraph 98). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Lee to utilize an initial setup of a reinforcement model based on cloud-based feedback of a plurality of users as taught by Kozloski because it would allow for the system to achieve ballpark initial settings based on universally average comfort desires and thus more quickly be adjusted to meet individual comfort needs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763